                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,              )
                                     )
                   Petitioner,       )                            8:18CV131
                                     )
             v.                      )
                                     )
SCOTT R. FRAKES, Director, Nebraska )                               ORDER
Department of Correctional Services, )
                                     )
                   Respondent.       )
                                     )
                                     )

       IT IS ORDERED that:

       (1)      Petitioner’s Motion to Withdraw Petitioner’s Motion to Withdraw Habeas
Petition (filing no. 41) is granted.

      (2)   Petitioner’s Motion to Withdraw Petition Under 28 U.S.C. § 2254 for Writ of
Habeas Corpus and For Dismissal Without Prejudice (filing no. 37) is denied as moot.

        (3)    Petitioner’s Motion for Extension of Time to File Petitioner’s Responsive Brief
(filing no. 39) is granted. Petitioner’s Responsive Brief shall be filed with the court on or
before June 4, 2019.

       (4)    Petitioner’s Objection to Respondent Filing a Reply Brief (filing no. 40) is
denied.

       (5)    Respondents’ Reply Brief shall be filed with the court on or before July 5, 2019.

       (6)    Petitioner’s Motion for Expedited Ruling (filing no. 38) is denied.

       DATED this 1st day of April, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
